DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, and 15-17 of U.S. Patent No. 10,721,286 (parent case). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 2, 5, and 7 are broader versions of claim 1 of the ‘286 patent.  They do not feature any limitations that would be patentable over the parent claim.  Claim 4 is covering the relationship described in the final limitation of claim 1 of the patent.  Claim 3 is covered by claim 3 (dependent upon 2) of the patent.  Claims 8-12 and 14-19 are covered for the reasons as their corresponding statutory class in the parent in the same manner described with respect to the method.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art did not suggest a local delivery service that retrieves an output item flagged for local delivery via a first communication channel and that receives a document and associated delivery settings via a second communications channel where the local delivery service then delivers the document according to the delivery settings.  U.S. Patent Application Publication Number 2009/0037539 by Postmus taught managing the delivery of events retrieved from a message store and then delivering the messages via the appropriate local channel however Postmus did not teach or suggest the two channels used to interact with the cloud communication server.  U.S. Patent Application Publication Number 2004/00225718 by Heinzel et al. taught collecting alerts from different sources and transmitting the alerts according to local delivery settings but Heinzel did not teach or suggest the use of the two channels claimed or the reception of delivery settings with the document.  U.S. Patent Application Publication Number 2012/0179677 by Roselli et al. teaches an Integrated Customer Communications Module that is used in a similar manner to local delivery services claimed by the applicant for managing routing documents to various channels however Roselli does not teach or suggest using the two channels in the manner claimed by the applicant.  U.S. Patent Application Publication Number 2016/0028677 by Narasimhan et al. taught monitoring a cloud based web service for communications however Narasimhan only provided notifications of documents and not actual documents via its push notification mechanism.  U.S. Patent Application Publication Number 2014/0006475 by Harpster taught monitoring a queue of a cloud service to determine whether documents may be pending in a queue however Harpster did not teach or suggest a local delivery service performing the claimed determination and routing based on the claimed delivery settings.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442